DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cantilevered drive wheel in claims 3 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because element 2004A in Fig. 49 has no pointer and it is not clear what part 2004A is attributed to. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 17, line 10, “full inspection assembly 100” should read “full inspection assembly 200.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 8, 12, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said plurality of timing/drive belts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said number of motors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said drive shafts of said first station" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said drive shafts of said second station" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 6 is also rejected for this reason. 
Regarding claim 8, it is unclear to Examiner if “an associated timing/drive belt” refers to the same associated timing/drive belt in claim 7 line 18 or if it is meant to be a different associated timing/drive belt. For compact prosecution, Examiner will interpret the claim as any associated timing/drive belt. 
Claim 12 recites the limitation "said plurality of timing/drive belts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said number of motors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said drive shafts of said first station" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said drive shafts of said second station" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 16 is also rejected for this reason. 
Regarding claim 18, it is unclear to Examiner if “an associated timing/drive belt” refers to the same associated timing/drive belt in claim 17 on line 18 or if it is meant to be a different associated timing/drive belt. For compact prosecution, Examiner will interpret the claim as any associated timing/drive belt. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 3913366).
Regarding claim 1, Nelson teaches a drive assembly for a necker machine, said necker machine including a frame assembly (10 in Fig. 2) and number of processing stations (See annotated Fig. 1), each said processing station including a number of drive shafts (See annotated Fig. 1), said drive assembly 

    PNG
    media_image1.png
    537
    717
    media_image1.png
    Greyscale

Regarding claim 2, Nelson teaches the limitations of claim 1 as explained above. Nelson further teaches a drive assembly wherein said plurality of timing/drive belts (112 in Fig. 1) form a meshed link among said number of motors (24, 26 in Fig. 1).
Examiner recognizes that Applicant defined “meshed link” as a configuration wherein all the timing/drive belts are operatively coupled to all the drive wheel assemblies. Note, using broadest reasonable interpretation, the timing/drive belts (112 in Fig. 1) are operatively coupled to one another through the drive shaft 40. 
Regarding claim 3, Nelson teaches the limitations of claim 1 as explained above. Nelson further teaches a drive assembly wherein: each drive wheel assembly includes a drive wheel (110 in Fig. 4); and 

    PNG
    media_image2.png
    423
    767
    media_image2.png
    Greyscale

Regarding claim 4, Nelson teaches the limitations of claim 3 as explained above. Nelson further teaches a drive assembly wherein each drive wheel assembly includes a double wide drive wheel (110 in Fig. 4).
Examiner recognizes Applicant’s definition of “double wide drive wheel” as a drive wheel having an axial length sufficient to accommodate a plurality of timing/drive belts. Note that using the broadest reasonable interpretation, a plurality of timing/drive belts can be any width. Therefore, any width of drive wheel can accommodate a plurality of timing/drive belts provided the timing/drive belts have a combined width equal to or less than the width of the drive wheel.  
Regarding claim 5, Nelson teaches the limitations of claim 1 as explained above. Nelson further teaches a drive assembly wherein said number of processing stations includes a number of station pairs (the combination of the two defined processing stations shown in annotated Fig. 1), each station pair including a first station (See annotated Fig. 1) and a second station (See annotated Fig. 1), and wherein: each drive wheel assembly includes a driver assembly and a driven assembly; each drive wheel assembly driver assembly (See annotated Fig. 2) directly and operatively coupled to said drive shafts (200 in Fig. 9) of said first station (See annotated Fig. 1); and each drive wheel assembly driven assembly (See annotated 
Examiner recognizes Applicant’s definition of “directly and operatively” as means that a timing/drive belt extends directly between the two elements that are "directly and operatively coupled.” Using broadest reasonable interpretation, the timing/drive belt (112 in Fig. 1 and 4) extends directly between the driver assembly (See annotated Fig. 2) and drive shafts of the first station. This can best be seen in Fig. 1, where the belt is between the drive wheel on the output shaft and the first station at the top of the necking apparatus. Similarly, the timing/drive belt (112 in Figs. 1 and 4) extends directly between the driven assembly (See annotated Figs. 2 and 4) and the drive shafts (200 in Fig. 9) of the second station (See annotated Fig. 1). Note that the timing/drive belt (112 in Figs. 1 and 4) does extend directly between the driven assembly (See annotated Figs. 2-4) and the drive shafts (200 in Fig. 9) of the second station when the second station (See annotated Fig. 1) is in the rotational position nearest the ground. Further, the timing/drive belt (112 in Figs. 1 and 4) extends between a part of the driven assembly (See annotated Figs. 2 and 4) even when the second station (See annotated Fig. 1) is in other positions in its rotation. This can best be seen in annotated Fig. 4 where part of the belt 112 is clearly between part of the driven assembly and the processing station at the of the top of the necking machine. 

    PNG
    media_image3.png
    645
    628
    media_image3.png
    Greyscale

Regarding claim 6, Nelson teaches the limitations of claim 5 as explained above. Nelson further teaches a drive assembly (26, 24, and 112 in Fig. 1, See annotated Fig. 2 for driver and driven assemblies that comprise a drive wheel assembly), and wherein said number of stations pairs (See annotated Fig. 1) includes a first station pair and a second station pair, and wherein at least one timing/drive belt is operatively coupled to both said first station pair (the combination of the two processing stations defined in annotated Fig. 1) and said second station pair (See annotated Fig. 1).
Regarding claim 10, Nelson teaches the limitations of claim 1 as explained above. Nelson further teaches a drive assembly wherein said drive assembly does not include a lubrication system.
Note Nelson does not disclose a lubrication system nor is there any structure in the disclosure that would suggest a lubrication system. Furthermore, Nelson uses belts as a drive mechanism which are known in the art to not require lubrication. Therefore, Nelson satisfies the claim. 
claim 11, Nelson teaches a necker machine comprising: a frame assembly (10 in Fig. 2); a number of processing stations (See annotated Fig. 1); each said processing station including a number of drive shafts (See annotated Fig. 1); a drive assembly including a plurality of motors (26, 28 in Fig. 1), a plurality of drive wheel assemblies (See annotated Fig. 1), and a number of timing/drive belts (112 in Fig. 1); each said motor including an output shaft (See annotated Fig. 1); each said drive wheel assembly operatively coupled to an associated processing station drive shaft (See annotated Fig. 1); each said motor output shaft operatively coupled to a timing/drive belt (See annotated Fig. 1); and each said timing/drive belt operatively coupled to each drive wheel assembly (See annotated Fig. 2 and Fig. 4 to see how timing/drive belt, 112, is coupled to drive wheels).
Regarding claim 12, Nelson teaches the limitations of claim 11 as explained above. Nelson further teaches a drive assembly wherein said plurality of timing/drive belts (112 in Fig. 1) form a meshed link among said number of motors (24, 26 in Fig. 1).
Examiner recognizes that Applicant defined “meshed link” as a configuration wherein all the timing/drive belts are operatively coupled to all the drive wheel assemblies. Note, using broadest reasonable interpretation, the timing/drive belts (112 in Fig. 1) are operatively coupled to one another through the drive shaft 40. 
Regarding claim 13, Nelson teaches the limitations of claim 11 as explained above. Nelson further teaches a drive assembly wherein: each drive wheel assembly includes a drive wheel (See annotated Fig. 4 below); and wherein each drive wheel assembly drive wheel is a cantilevered drive wheel (See annotated Fig. 4 above).
Regarding claim 14, Nelson teaches the limitations of claim 11 as explained above. Nelson further teaches a drive assembly wherein each drive wheel assembly includes a double wide drive wheel (110 in Fig. 4).
Examiner recognizes Applicant’s definition of “double wide drive wheel” as a drive wheel having an axial length sufficient to accommodate a plurality of timing/drive belts. Note that using the broadest reasonable interpretation, a plurality of timing/drive belts can be any width. Therefore, any width of drive 
Regarding claim 15, Nelson teaches the limitations of claim 11 as explained above. Nelson further teaches a drive assembly wherein said number of processing stations includes a number of station pairs (the combination of the two defined processing stations shown in annotated Fig. 1), each station pair including a first station (See annotated Fig. 1) and a second station (See annotated Fig. 1), and wherein: each drive wheel assembly includes a driver assembly and a driven assembly; each drive wheel assembly driver assembly (See annotated Fig. 2) directly and operatively coupled to said drive shafts (200 in Fig. 9) of said first station (See annotated Fig. 1); and each drive wheel assembly driven assembly (See annotated Fig. 4) directly and operatively coupled to said drive shafts (200 in Fig. 9) of said second station (See annotated Fig. 1).
Examiner recognizes Applicant’s definition of “directly and operatively” as means that a timing/drive belt extends directly between the two elements that are "directly and operatively coupled.” Using broadest reasonable interpretation, the timing/drive belt (112 in Fig. 1 and 4) extends directly between the driver assembly (See annotated Fig. 2) and drive shafts of the first station. This can best be seen in Fig. 1, where the belt is between the drive wheel on the output shaft and the first station at the top of the necking apparatus. Similarly, the timing/drive belt (112 in Figs. 1 and 4) extends directly between the driven assembly (See annotated Figs. 2 and 4) and the drive shafts (200 in Fig. 9) of the second station (See annotated Fig. 1). Note that the timing/drive belt (112 in Figs. 1 and 4) does extend directly between the driven assembly (See annotated Figs. 2-4) and the drive shafts (200 in Fig. 9) of the second station when the second station (See annotated Fig. 1) is in the rotational position nearest the ground. Further, the timing/drive belt (112 in Figs. 1 and 4) extends between a part of the driven assembly (See annotated Figs. 2 and 4) even when the second station (See annotated Fig. 1) is in other positions in its rotation. This can best be seen in annotated Fig. 4 where part of the belt 112 is clearly between part of the driven assembly and the processing station at the of the top of the necking machine. 
claim 16, Nelson teaches the limitations of claim 15 as explained above. Nelson further teaches a drive assembly (26, 24, and 112 in Fig. 1, See annotated Fig. 2 for driver and driven assemblies that comprise a drive wheel assembly), and wherein said number of stations pairs (See annotated Fig. 1) includes a first station pair and a second station pair, and wherein at least one timing/drive belt is operatively coupled to both said first station pair (the combination of the two processing stations defined in annotated Fig. 1) and said second station pair (See annotated Fig. 1).
Regarding claim 20, Nelson teaches the limitations of claim 11 as explained above. Nelson further teaches a drive assembly wherein said drive assembly does not include a lubrication system.
Note Nelson does not disclose a lubrication system nor is there any structure in the disclosure that would suggest a lubrication system is used. Furthermore, Nelson uses belts as a drive mechanism which are known in the art to not require lubrication. Therefore, Nelson satisfies the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Antchak (US 9464697).
Regarding claim 7, Nelson discloses all of the limitations of claim 1 as explained above. While Nelson teaches a drive wheel assembly (See annotated Fig. 1 above) connected to a frame assembly (10 in 
In another drive wheel assembly, Antchak teaches a drive wheel assembly (See assembly in Fig. 1b) wherein: each drive wheel assembly (See assembly in Fig. 1b) includes a number of tensioner assemblies (20 in Fig. 1b); each tensioner assembly including a tensioner assembly mounting (See annotated Fig. 1b), a tensioner wheel (See annotated Fig. 1b) and a tensioner device (See annotated Fig. 1b); each tensioner assembly mounting including a hub (See annotated Fig. 1b) with a first radial arm (See annotated Fig. 1b) and a second radial arm (See annotated Fig. 1b), and, a bracket (See annotated Fig. 1b); each tensioner device including a sensor (See annotated Fig. 1b), a first input member (See annotated Fig. 1b) and a second input member (See annotated Fig. 1b); each tensioner wheel (See annotated Fig. 1b) rotatably coupled (Col. 2, lines 65-Col. 3, lines 1-2) to an associated tensioner assembly mounting hub first arm (24 in Fig. 1b; See annotated Fig. 1b); each tensioner device first input member (See annotated Fig. 1b) operatively coupled to an associated sensor (Col. 12, lines 58-65); each said tensioner assembly mounting bracket (See annotated Fig. 1b) structured to be coupled to said frame assembly (13 in Fig. 1b); each tensioner device second input member (See annotated Fig. 1b) directly coupled to an associated tensioner assembly mounting bracket (See annotated Fig. 1b); and wherein each said tensioner device is structured to detect the tension in an associated timing/drive belt (See annotated Fig. 1b).

    PNG
    media_image4.png
    953
    1053
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a known technique to a known device to yield a predictable improvement, namely, to add a belt tensioner device as taught by Antchak to Nelson's drive assembly to improve the consistency of the device and in turn, improve the quality of the necking.
Regarding claim 8, the combination of Nelson and Antchak teach all of the limitations of claim 7 as explained above. The combination of Nelson and Antchak further teach a drive assembly wherein each tensioner device (See annotated Fig. 1b) is structured to adjust the tension in an associated timing/drive belt (Col. 2, lines 64- Col. 3, lines 1-17).
claim 17, Nelson discloses all of the limitations of claim 11 as explained above. While Nelson teaches a drive wheel assembly (See annotated Fig. 1), Nelson fails to disclose a drive wheel assembly wherein: each drive wheel assembly includes a number of tensioner assemblies; each tensioner assembly including a tensioner assembly mounting, a tensioner wheel and a tensioner device; each tensioner assembly mounting including a hub with a first radial arm and a second radial arm, and, a bracket; each tensioner device including a sensor, a first input member and a second input member; each tensioner wheel rotatably coupled to an associated tensioner assembly mounting hub first arm; each tensioner device first input member operatively coupled to an associated sensor; each said tensioner assembly mounting bracket structured to be coupled to said frame assembly; each tensioner device second input member directly coupled to an associated tensioner assembly mounting bracket; and wherein each said tensioner device is structured to detect the tension in an associated timing/drive belt.
In another drive wheel assembly, Antchak teaches a drive wheel assembly (See assembly in Fig. 1b) wherein: each drive wheel assembly (See assembly in Fig. 1b) includes a number of tensioner assemblies (20 in Fig. 1b); each tensioner assembly including a tensioner assembly mounting (See annotated Fig. 1b), a tensioner wheel (See annotated Fig. 1b) and a tensioner device (See annotated Fig. 1b); each tensioner assembly mounting including a hub (See annotated Fig. 1b) with a first radial arm (See annotated Fig. 1b) and a second radial arm (See annotated Fig. 1b), and, a bracket (See annotated Fig. 1b); each tensioner device including a sensor (See annotated Fig. 1b; Col. 12, lines 58-65), a first input member (See annotated Fig. 1b) and a second input member (See annotated Fig. 1b); each tensioner wheel (22 in Fig. 1b; See annotated Fig. 1b) rotatably coupled (Col. 2, lines 65-Col. 3, lines 1-2) to an associated tensioner assembly mounting hub first arm (24 in Fig. 1b; See annotated Fig. 1b); each tensioner device first input member (See annotated Fig. 1b) operatively coupled to an associated sensor (See annotated Fig. 1b; Col. 12, lines 58-65); each said tensioner assembly mounting bracket (See annotated Fig. 1b) structured to be coupled to said frame assembly (13 in Fig. 1b); each tensioner device second input member (See annotated Fig. 1b) directly coupled to an associated tensioner assembly mounting bracket (See annotated Fig. 1b); and wherein each said tensioner device (See annotated Fig. 1b) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a known technique to a known device to yield a predictable improvement, namely, to add a belt tensioner device as taught by Antchak to Nelson's drive assembly to improve the consistency of the device and in turn, improve the quality of the necking.
Regarding claim 18, the combination of Nelson and Antchak teach all of the limitations of claim 17 as explained above. The combination of Nelson and Antchak further teach a drive assembly wherein each tensioner device (See annotated Fig. 1b) is structured to adjust the tension in an associated timing/drive belt (Col. 2, lines 64- Col. 3, lines 1-17).


    PNG
    media_image5.png
    950
    1040
    media_image5.png
    Greyscale

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Song (US 20070129192).
Regarding claim 9, Nelson discloses all of the limitations of claim 1 as explained above. While Nelson discloses a motor with an output shaft, Nelson fails to explicitly disclose a motor including an angular contact bearing disposed about, and operatively coupled to, an associated output shaft; and wherein each motor output shaft is decoupled from all axial loads.
In another drive assembly, Song teaches a motor (100 in Fig. 1) including an angular contact bearing (107 in Fig. 1) disposed about and operatively coupled to, an associated output shaft (102 in Fig. 1) and wherein each motor output shaft is decoupled from all axial loads.
Note that angular contact bearings, or ball-bearings (107 in Fig. 1), are known in the mechanical art to be used on shafts to support axial loads. 
Since belt drives are used, which are known to axially load a shaft, and it is well known in the art that motor shafts use angular contact bearings to support the shaft and limit damage to the shaft due to loading, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelson’s motor assemblies by adding angular contact bearings as advantageously taught by Song. One would be motivated to make this modification to eliminate the cost of replacing a motor shaft due to load damage.  
Regarding claim 19, Nelson discloses all of the limitations of claim 11 as explained above. While Nelson discloses a motor with an output shaft, Nelson fails to explicitly disclose a motor including an angular contact bearing disposed about, and operatively coupled to, an associated output shaft; and wherein each motor output shaft is decoupled from all axial loads.
In another drive assembly, Song teaches a motor (100 in Fig. 1) including an angular contact bearing (107 in Fig. 1) disposed about and operatively coupled to, an associated output shaft (102 in Fig. 1) and wherein each motor output shaft is decoupled from all axial loads.
Note that angular contact bearings, or ball-bearings (107 in Fig. 1), are known in the mechanical art to be used on shafts to support axial loads. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hautau (US 3453856) teaches a forming device drive assembly with multiple stations, each station connected with belts, and a plurality of motors driving the belts. 
Saville (US 20090266130 A1) teaches a necking machine with a plurality of stations and a drive assembly with a plurality of motors where the drive gears are operatively coupled. 
Frattini (US 8590358 B2) teaches a metal deforming drive assembly with multiple stations, station pairs, and a plurality of motors. 
Marshall (US 6178797 B1) teaches a necking machine linking system that uses a plurality of belts and pulleys to connect two processing stations together and also has a tensioner assembly. 
Marritt (US 5611231 A) teaches a modular necking machine with a belt driven motor, a plurality of processing stations, and multiple drive shafts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./             Examiner, Art Unit 3725                                                                                                                                                                                           
/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725